Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claim 1, “openings extend through” is grammatically confusing “openings extending through”) is suggested; and “the compartment of the container” lacks antecedent basis and is inconsistent with the prior recitation of “a compartment of a filter assembly”. Also, “the sidewall of the stem” lacks antecedent basis, since prior recitation of “a tubular stem” did not identify the stem explicitly having a single sidewall
Similarly, in claim 4, “the compartment of the container” lacks antecedent basis and is inconsistent with the prior recitation of “a compartment of a filter assembly”. 
In independent claim 11, “the compartment of the container” lacks antecedent basis and is inconsistent with the prior recitation of “a compartment of a filter assembly”. 
Similarly, in claim 16, “the compartment of the container” lacks antecedent basis and is inconsistent with the prior recitation of “a compartment of a filter assembly”. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,301,585, in view of Kahlert et al US PGPUBS Document US 20040229348 (Kahlert). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘585, taken together, commonly recite a method for separating microcarriers from a medium, comprising steps of transferring  a suspension comprising medium, microcarriers and cells to a filter assembly, the filter assembly comprising container, compartment, filter port, filter, wherein the step of transferring comprises passing medium, microcarriers and cells through the filter and into a portion of a compartment of a container outside of the filter.  
The instant claims differ from the claims of ‘585 only by omitting the step of the filter assembly also comprising the indirect coupling of filter to container being by way of a tube extending between the filter port and coupling with the container. 
However, one of ordinary skill in the filtration art would have found it obvious to have added such a tube to the method described by the instant method claims, since such tubing is conventional for transferring fluids in microbiological and biochemical applications of filtration. Kahlert teaches transferring a cell culture medium into a cell culturing cylinder or filter assembly 2 containing matrix substrate medium [0015], comprising upper filter membrane 13 and lower filter membrane 11 through which cell fragments, growth medium and other small biomolecules pass, but which block the passage of the substrate matrix material (figure 1 and [0013, 0015 and 0018]). 
The filter arrangement cylinder of Kahlert is indirectly coupled with outer container 32 via a plurality of tubular hoses 20 coupled to the container vessel lid 4 by pneumatic fittings 21 [0018, 0019]. Kahlert teaches that this system is an improvement over that of known devices, comprising a compressible bellows-type bag, the improvement concerning more precise maintaining of stable liquid levels in the container chambers, and reduced, controlled turbulence, which substantially reduces shearing forces and resulting cell mortality, and facilitating and enhancing the growth of the cells being immersed in the culture medium [0001, 0006, 0011-0013]. 
Hence it would have been obvious to one of ordinary skill in the cell cultivation arts to have modified the system defined by the instant claims, by utilizing a a system of tubular conduits or hoses which indirectly couple the filter assembly to a lid of the outer container, as taught by Kahlert, in order to obtain more precise maintaining of stable liquid levels in the container chambers, and reduced, controlled turbulence, which substantially reduces shearing forces, and facilitating and enhancing the growth of the cells being immersed in the culture medium.
Additionally, the instant claims are obvious genus claims, relative to the more comprehensive species claims of ‘585.
		ALLOWABLE SUBJECT MATTER
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 1, and thus dependent claims 2-8, would distinguish over all of the prior art in view of recitation of the recitation of the filter of the filter assembly comprising a tubular stem having a sidewall, the sidewall having a plurality of openings extending therethrough large enough to allow the medium and cells to pass therethrough while preventing the microcarriers from passing therethrough.
The closest prior art constitutes Touhey et al Patent Publication WO2011025890 , Kahlert et al US PGPUBS Document US 20040229348, Chang US PGPUBS Document 20030143727, Condon et al patent 6,146,891, Yeh et al US PGPUBS Document 20100310548 and Fei et al patent 5,635,387. Such prior art considered together otherwise cumulatively teaches the claimed method limitations for separating microcarriers from a suspension comprising medium, microcarriers and cells, and method steps of transferring the suspension into a compartment of a filter assembly; 
the filter assembly comprising a container bounding a compartment; with the filter assembly secured to either a top wall or bottom wall of the container either directly or indirectly through an inlet/outlet tube or conduit, attached to the container top or bottom wall and extending into a filtering bag or pouch; 
configuring the container to have one or more openings, and/or tubing  extending into the filtering bag or pouch having one or more filtering surfaces within the container; and, 
pores or openings of the filtering bag or pouch or filtering surfaces being sized to be large enough to allow culture medium and at least some of the cells to pass therethrough, while preventing the microcarriers, or microcarriers and portion of the cells from passing through, instead being retained in the filtering bag or pouch.
However, such prior art lacks the teaching of the sidewall of the filter assembly having the recited openings so as to allow the medium and cells to pass therethrough while preventing the microcarriers from passing therethrough. Gershenson patent 5,045,194 teaches a bag filter for general use defining a filtering compartment within a basket and in-turn coupled through an opening and opening conduit to a top wall of an enclosing container, the bag filter having a stem. However the stem of the 
Independent claim 9, and thus dependent claims 10-16, would distinguish over all of the prior art in view of recitation of the filter assembly comprising an outlet port secured to a bottom end wall of the container, with such outlet port comprising a flange secured to the bottom end wall, and an upwardly projecting stem extending from the flange to a distal opening formed thereat, and the filtering element being disposed over the opening which is configured to permit  the medium and cells to pass therethrough while preventing the microcarriers from passing therethrough.
The closest prior art again constitutes Touhey et al Patent Publication WO2011025890 , Kahlert et al US PGPUBS Document US 20040229348, Chang US PGPUBS Document 20030143727, Condon et al patent 6,146,891, Yeh et al US PGPUBS Document 20100310548 and Fei et al patent 5,635,387.
The prior art teaches: the claimed method limitations for separating microcarriers from a suspension comprising medium, microcarriers and cells, and method steps of transferring the suspension into a compartment of a filter assembly; 
the filter assembly comprising a container bounding a compartment; with the filter assembly secured to either a top wall or bottom wall of the container either directly or indirectly through an inlet/outlet tube or conduit, attached to the container top or bottom wall and extending into a filtering bag or pouch; 
configuring the container to have one or more openings, and/or tubing  extending into the filtering bag or pouch having one or more filtering surfaces within the container; and,
pores or openings of the filtering bag or pouch or filtering surfaces being sized to be large enough to allow culture medium and at least some of the cells to pass therethrough, while preventing the microcarriers, or microcarriers and portion of the cells from passing through, instead being retained in the filtering bag or pouch.
However, such prior art lacks the teaching of the filter assembly specifically comprising a flange secured to the bottom end wall, and an upwardly projecting stem extending from the flange to a distal opening formed thereat, the filtering element being disposed over the opening which is configured to permit  the medium and cells to pass therethrough while preventing the microcarriers from passing therethrough.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang US PGPUBS Document 20030143727 (Chang) in view of Kahlert et al US PGPUBS Document US 20040229348 (Kahlert) and Touhey et al Patent Publication WO2011025890 (Touhey). Paragraph numbers of the specification of the applied PGPUBS and international WO documents are identified with “[ ]” symbols.
Chang discloses a method for separating microcarriers from a medium, the method comprising:
A method for separating microcarriers from a medium, the method comprising: 
transferring a suspension comprising medium, microcarriers and cells into a filter assembly [0021,  and 0100 concerning dispensing a cell-containing suspension with cells and culture medium into a substrate or “growth medium”, 0106 concerning the substrate comprising microcarrier , and 0121-0123 concerning “loading cells, culture medium and growth substrate medium into semi-permeable bag substrate or filter 510], the filter assembly comprising: 
a container 510 bounding a chamber or compartment (figure 5, [0119-0121]) ; 
a filter port 541/551 attached to the container 510 (figure 5, [0121]); and 
a filter 520 disposed within the compartment of the container and bounding a chamber (figure 5), at least a portion of the filter being “semi-permeable”, i.e. “porous” [0119, 0121], 
wherein the step of transferring comprises passing the medium, microcarriers and cells through the filter port and into the chamber of the filter, the microcarriers, cells and culture medium collecting within the chamber of the filter [0021, 0100, 0121-0123]. 
Transfer of culture medium into and out of the filter 520 and chamber surrounding the filter is also effected by expansion and contraction of a second bellows chamber 530 below the chamber 510 (figure 5  and [0120-0121]).
Claims 17-20 differ from what is disclosed in Chang by requiring the filter being coupled to the filter port so that the filter only indirectly couples with the container through the filter port and does not directly couple with the container. 
Kahlert teaches transferring a cell culture medium into a cell culturing cylinder or filter assembly 2 containing matrix substrate medium [0015], comprising upper filter membrane 13 and lower filter membrane 11 through which cell fragments, growth medium and other small biomolecules pass, but which block the passage of the substrate matrix material (figure 1 and [0013, 0015 and 0018]). 
The filter arrangement cylinder of Kahlert is indirectly coupled with outer container 32 via a plurality of tubular hoses 20 coupled to the container vessel lid 4 by pneumatic fittings 21 [0018, 0019]. Kahlert teaches that this system is an improvement over that of known devices such as that of Chang, comprising a compressible bellows-type bag, the improvement concerning more precise maintaining of stable liquid levels in the container chambers, and reduced, controlled turbulence, which substantially reduces shearing forces and resulting cell mortality, and facilitating and enhancing the growth of the cells being immersed in the culture medium [0001, 0006, 0011-0013]. Chang also discloses an objective of reducing hydrodynamic shear forces so as to reduce or minimize cell mortality [0022].
Hence it would have been obvious to one of ordinary skill in the cell cultivation arts to have modified the Chang system, by replacing the lower compressible bellows chamber with a system of tubular conduits or hoses which indirectly couple the filter assembly to a lid of the outer container, as taught by Kahlert, in order to obtain more precise maintaining of stable liquid levels in the container chambers, and reduced, controlled turbulence, which substantially reduces shearing forces, and facilitating and enhancing the growth of the cells being immersed in the culture medium.
Claims 17-20 also differ from Chang by requiring the microcarriers collecting within the chamber of the filter while the medium and cells pass through the filter and into a portion of the compartment of the container outside of the filter. Touhey suggests such method step in a process for culturing cells. Touhey teaches: harvesting and culturing culture media or medium containing cells, by introducing culture suspension medium containing cells from a bioreactor, into a port of filtering arrangement comprising a bag or pouch container, the bag or pouch container comprising or integrating one or more filtering surfaces, thus enclosing a chamber [0015-0017, 0046-0048]; and 
in which microcarrier bead substrate is retained or collected within the bag while the cell-containing culture medium is periodically released from the bag and returned to the bioreactor [0014, 0015]. 
Touhey teaches that such method steps increase efficiency of production of cells, by reducing disadvantages of clogging of the filter with accumulation of cells, and accumulation of dead cells within the microreactor , while eliminating the requirement of an additional step of separating microcarrier beads, cells and culture medium bydecantation or further filtering [0005-0009]. Chang also discloses an objective of reducing hydrodynamic shear forces so as to reduce or minimize cell mortality [0022].
Hence it would have been further obvious to one of ordinary skill in the cell cultivation arts to have modified the Chang system, by designing or selecting the bag filter to be of a pore size effective to retain and collect the microcarrier substrate while permitting passage of culture media as well as cell material therethrough, as taught by Touhey, in order to further minimize or reduce cell mortality by further reduction of shear forces, while also eliminating the requirement for an additional step for separation of cells and microcarrier beads, thus increasing overall efficiency of the cell harvesting and production.
Touhey further or specifically teaches: 
wherein prior to the step of transferring, the method further comprises: growing the cells on the microcarriers while the microcarriers are disposed in the medium within a bioreactor; and detaching the cells from the microcarriers for claim 18 [0047].
Chang further discloses wherein the container comprises a collapsible or flexible bag bounding the chamber for claims 19 and 20 (figure 5, [0019, see “semi-permeable bag substrate means 520”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes prior art which was applied in parent applications or concerns systems for separating utilizing microcarriers for culturing of cells and including one or more filtering arrangments.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778